DETAILED ACTION
The amendment to Application Ser. No. 16/656,162 filed on April 27, 2022, has been entered.  Claims 2 and 3 are cancelled. Claims 1 and 4-15 are currently amended. Claims 1 and 4-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 5 and 6 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed February 9, 2019. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 1 and 4-15 and the cancellation of Claim 2 has overcome, or rendered moot, respectively, the rejection of Claims 1-15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed February 9, 2022. Outstanding issues under 35 U.S.C. 112(b) are addressed by the Examiner’s Amendment set forth below.

The amendment to Claims 1, 5 and 6 has overcome the rejection of Claims 1-15 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed February 9, 2022. The rejection of Claims 1-15 under 35 U.S.C. 103 is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ronald Pawlikowski (Reg. #70,922) on June 8, 2022, in an email sent to the Examiner.

Please amend the claims as follows:
1. (Currently Amended) An energy conservation management method, wherein the method comprises:
selecting, by a policy server, a target scenario model from a plurality of scenario models based on a plurality of scenario attribute values of a target network, wherein at least one of the plurality of scenario attribute values is an attribute value of a scenario attribute related to a network power consumption of the target network, and the at least one of the plurality of scenario attribute values comprises: 
a plurality of attribute values of a corresponding scenario attribute, wherein each of the plurality of attribute values is collected at a different time from other attribute values of the plurality of attribute values; [[and]]
configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model;[[,]]
wherein each of the plurality of scenario models corresponds to one attribute list, and the attribute list comprises a plurality of scenario attribute value ranges; [[and]]
wherein the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching of the target scenario model is determined based on a quantity of matched attribute values of the target scenario model, and the quantity of matched attribute values of the target scenario model is a quantity of scenario attribute values of the plurality of scenario attribute values of the target network and that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, wherein the degree of matching when selecting the target scenario model from the plurality of scenario models means a degree of matching between the plurality of scenario attribute values of the target network and the plurality of attribute value ranges in each scenario model; and
wherein the plurality of scenario attribute values of the target network correspond to comprising at least:
the network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, and a quantity of the network devices installed in each sub-area of a coverage area of the target network.

5. (Currently Amended) A policy server, wherein the policy server comprises:
a memory configured to store computer executable instructions, and 
a processor coupled to the memory, wherein the processor is configured to execute the computer executable instructions for:
selecting a target scenario model from a plurality of scenario models based on a plurality of scenario attribute values of a target network, wherein at least one of the plurality of scenario attribute values is an attribute value of a scenario attribute related to a network power consumption of the target network, and the at least one of the plurality of scenario attribute values comprises: 
a plurality of attribute values of a corresponding scenario attribute, wherein each of the plurality of attribute values is collected at a different time from other attribute values of the plurality of attribute values; [[and]]
configuring a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model;[[,]]
wherein each of the plurality of scenario models corresponds to one attribute list, and the attribute list comprises a plurality of scenario attribute value ranges; [[and]]
wherein the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching of the target scenario model is determined based on a quantity of matched attribute values of the target scenario model, and the quantity of matched attribute values of the target scenario model is a quantity of scenario attribute values of the plurality of scenario attribute values of the target network and that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, wherein the degree of matching when selecting the target scenario model from the plurality of scenario models means a degree of matching between the plurality of scenario attribute values of the target network and the plurality of attribute value ranges in each scenario model; and
wherein the plurality of scenario attribute values of the target network correspond to comprising at least:
the network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, and a quantity of the network devices installed in each sub-area of a coverage area of the target network.

6. (Currently Amended) A computer program product, comprising a non- transitory, computer-readable storage medium containing instructions therein which, when executed by a processor, cause the processor to:
select a target scenario model from a plurality of scenario models based on a plurality of scenario attribute values of a target network, wherein at least one of the plurality of scenario attribute values is an attribute value of a scenario attribute related to a network power consumption of the target network, and the at least one of the plurality of scenario attribute values comprises: 
a plurality of attribute values of a corresponding scenario attribute, wherein each of the plurality of attribute values is collected at a different time from other attribute values of the plurality of attribute values; [[and]]
configure a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model;[[,]]
wherein each of the plurality of scenario models corresponds to one attribute list, and the attribute list comprises a plurality of scenario attribute value ranges; [[and]]
wherein the select a target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
select, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching of the target scenario model is determined based on a quantity of matched attribute values of the target scenario model, and the quantity of matched attribute values of the target scenario model is a quantity of scenario attribute values of the plurality of scenario attribute values of the target network and that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, wherein the degree of matching when selecting the target scenario model from the plurality of scenario models means a degree of matching between the plurality of scenario attribute values of the target network and the plurality of attribute value ranges in each scenario model; and
wherein the plurality of scenario attribute values of the target network correspond to comprising at least:
the network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, and a quantity of the network devices installed in each sub-area of a coverage area of the target network.

Allowable Subject Matter
Claims 1 and 4-15 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a method and system for reducing energy consumption of small cell devices wherein the power consumption of the small cell devices is controlled based on a predicted usage state of a plurality of usage states that is determined based in part on performance management data relating to the usage patterns of the small cell devices over time (see Karkera et al., WO 2015/082204 A1). The prior art additionally discloses a system and method for automated facilities management wherein a predicted usage pattern is selected from a plurality of usage patterns by identifying a usage pattern having the highest count of being the best fit for the characteristics of a target network (see Berg-Sonne et al., US 2013/0226320 A1).
However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, selecting a target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network, wherein the selecting comprises selecting a scenario model having a maximum degree of matching with the target network, wherein a degree of matching is determined based on a quantity of scenario attribute values of plurality of scenario attribute values of the target network that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, and wherein the plurality of scenario attribute values of the target network correspond to scenario attributes comprising at least network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, and a quantity of network devices installed in each sub-area of a coverage area of the target network as recited in the following limitations of Claim 1 (and the substantially similar limitation of independent Claims 5 and 6, respectively):

“wherein each of the plurality of scenario models corresponds to one attribute list, and the attribute list comprises a plurality of scenario attribute value ranges;
wherein the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching of the target scenario model is determined based on a quantity of matched attribute values of the target scenario model, and the quantity of matched attribute values of the target scenario model is a quantity of scenario attribute values of the plurality of scenario attribute values of the target network and that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, wherein the degree of matching when selecting the target scenario model from the plurality of scenario models means a degree of matching between the plurality of scenario attribute values of the target network and the plurality of attribute value ranges in each scenario model; and
wherein the plurality of scenario attribute values of the target network correspond to scenario attributes comprising at least:
the network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, and a quantity of the network devices installed in each sub-area of a coverage area of the target network.”

Dependent Claims 4 and 7-15 are allowable by virtue of their dependency upon allowable Independent Claims 1, 5 and 6, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/HERMON ASRES/Primary Examiner, Art Unit 2449